EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Kong on 05 August 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 5 line 2, “the two vents are provided at a central part of a vehicle cabin,” was deleted.
In claim 5 line 8, “a left hand or a” was replaced by --the left hand or the--
In claim 7 line 2, “the hand” was replaced by --at least one of the left hand and the right hand--
In claim 8 line 2, “the hand” was replaced by --at least one of the left hand and the right hand--
In claim 8 line 3, the hand” was replaced by --the at least one of the left hand and the right hand--

In claim 8 line 5, the hand” was replaced by --the at least one of the left hand and the right hand--
In claim 9 line 7, “the hand” was replaced by --the at least one of the left hand and the right hand--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to teach the limitation in claim 1 about detecting a left hand or a right hand and the controller controlling a wind direction adjustment unit based on the result of detection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762